            Case 1:17-cv-02674-RC Document 25 Filed 03/08/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

VITALYI KRIVENKO and                              :
JSK FSK “MORYE”,                                  :
                                                  :
       Plaintiffs,                                :       Civil Action No.:      17-2674 (RC)
                                                  :
       v.                                         :       Re Document Nos.:      19, 21
                                                  :
THE RUSSIAN FEDERATION and                        :
DOES 1–10,                                        :
                                                  :
       Defendants.                                :

                                             ORDER

           GRANTING MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFFS;
      ORDERING PLAINTIFFS TO RESPOND TO MOTION TO DISMISS OR FACE DISMISSAL

       On November 9, 2018, Defendant, the Russian Federation, filed a motion to dismiss

Plaintiffs’ complaint. See ECF No. 19. Plaintiffs’ opposition to that motion was due on or

before January 31, 2019. See Fed. R. Civ. P. 6(a)(1), (d); LCvR 7(b); Minute Order (Nov. 26,

2018). Two days before that deadline, however, Plaintiffs’ counsel filed a motion to withdraw

from the case because Plaintiffs “failed to communicate with [her], to provide necessary

documentary documentation, and to pay their attorney’s fees . . . .” Mot. Withdraw at 1, ECF

No. 21. Plaintiffs’ counsel claims to have notified Plaintiffs of this withdrawal. See Notice to

Plaintiffs, ECF No. 21-4. Despite this purported notice, more than a month has elapsed and

neither Plaintiffs, nor any counsel on their behalf, has appeared in this case, responded to the

Russian Federation’s motion, or otherwise objected to any of the proceedings.

       The Russian Federation opposes Plaintiffs’ counsel’s motion, and it argues that its motion

to dismiss should be treated as conceded. See Russian Fed’n’s Opp’n Mot. Withdraw at 1, ECF

No. 23; Russian Fed’n’s Reply Supp. Mot. Dismiss at 1, ECF No. 24 (citing Local Rule 7(b),
          Case 1:17-cv-02674-RC Document 25 Filed 03/08/19 Page 2 of 2



which provides that if a party fails to file a response to a motion within the prescribed time, “the

Court may treat the motion as conceded”). The Court does not agree that such drastic action is

necessary yet.

       Instead, it is hereby ORDERED that Plaintiffs’ counsel’s motion to withdraw is

conditionally granted. The grant shall not become effective—and Plaintiffs’ counsel may not

withdraw—until Plaintiffs’ counsel serves Plaintiffs with this Order. Plaintiffs shall then have

until April 8, 2019 to appear in this case, or to have new counsel appear on their behalf, and to

submit an opposition to the Russian Federation’s motion to dismiss. Failure to oppose the

motion may result in the Court deeming the motion to dismiss conceded, see LCvR 7(b), or,

alternatively, dismissing this case for failure to prosecute, see Fed. R. Civ. P. 41(b); Clemente v.

FBI, 867 F.3d 111, 122–23 (D.C. Cir. 2017).

       SO ORDERED.


Dated: March 8, 2019                                                RUDOLPH CONTRERAS
                                                                    United States District Judge




                                                  2
